Citation Nr: 1100395	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a left foot 
fracture, to include as secondary to service-connected pes 
planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.  Service records demonstrate that the Veteran was awarded 
the Combat Infantry Badge (CIB).  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The Board remanded the claim to the RO in May 2006 for further 
development and consideration.  In a December 2006 decision, the 
Board denied the Veteran's claim for service connection for 
residuals of a left foot fracture as secondary to service-
connected pes planus (among other issues).  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2008, the Court issued a 
Memorandum Decision which vacated and remanded part of the 
Board's December 2006 decision.  The appeal returned to the Board 
and was remanded March 2010 for additional development.  The 
claim has now returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of a fracture of the left fifth metatarsal were 
incurred secondary to service-connected pes planus.


CONCLUSION OF LAW

Residuals of a fracture of the left fifth metatarsal are the 
result of service-connected pes planus.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

The Veteran contends that service connection is warranted for 
residuals of a left toe fracture as it was incurred secondary to 
service-connected pes planus.  The Veteran has specifically 
contended that his left fifth metatarsal was fractured in 
September 2003 while he was trying to catch a bus and his shoe 
inserts (used to treat pes planus) caused his foot to twist and 
the toe to break.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding in 
Allen with additional requirements that there be medical evidence 
created prior to the claimed aggravation showing the baseline of 
the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) 
(2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective 
October 10, 2006).  The Veteran's claim for service connection 
was received prior to the effective date of the new regulation, 
and the new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old version 
of the regulation.  See Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

The Veteran was diagnosed with an acute fifth metatarsal fracture 
in September 2003 by a private emergency room physician.  At that 
time, he reported injuring his toe while running to catch a bus 
and twisting his left foot.  He complained of swelling and 
bruising, and X-rays confirmed an oblique fracture of the fifth 
metatarsal with minimal displacement.  The Veteran received 
follow-up care at the VA Medical Center (VAMC) and in January and 
February 2004 complained of residual pain from his toe fracture.  
In July 2006, X-rays of the left foot indicated a well-healed 
fracture of the fifth metatarsal, and X-rays performed in 
connection with a VA examination in June 2010 showed a mild 
deformity of the fifth metatarsal consistent with an old healed 
fracture.  The evidence therefore establishes the presence of a 
current disability.

The record also establishes a link between the Veteran's toe 
fracture and his service-connected pes planus.  The Veteran has 
consistently reported that his left foot was twisted and injured 
in September 2003 when he was trying to catch a bus due to the 
shoe inserts he wore to treat pes planus.  Private treatment 
records from September 2003 confirm that the Veteran reported 
that his toe fracture was caused when he twisted his left foot 
running to catch the bus, and medical records from the VAMC note 
that the Veteran was provided and used shoe inserts to treat pes 
planus.  Additionally, a VA examiner who examined the Veteran and 
reviewed the claims folder in July 2006 found that the left toe 
fracture was most likely secondary to a mild twisting activity.  
This medical opinion is consistent with the Veteran's reported 
history, which the Board has found credible.  While the July 2006 
VA examiner went on to conclude that the Veteran's toe fracture 
was not secondary to his service-connected pes planus, the Board 
notes that this opinion did not address the Veteran's contentions 
with respect to his September 2003 injury.  Instead, the July 
2006 VA examiner addressed only whether the physical symptoms 
from the Veteran's pes planus had resulted in a toe fracture. 

The record therefore contains both lay and medical evidence in 
favor of the claim.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  In this case, the evidence 
is at least in equipoise, and the benefit of the doubt doctrine 
is applicable.  The benefit of the doubt it therefore resolved in 
the Veteran's favor, and service connection for residuals of a 
fractured left fifth metatarsal is granted.  See Gilbert, id.


ORDER

Entitlement to service connection for residuals of a left foot 
fracture, to include as secondary to service-connected pes 
planus, is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


